 



Exhibit 10j.
SERVIDYNE, INC.
2000 STOCK AWARD PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
          THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is entered
into as of the ___ day of                     , 200_, by and between SERVIDYNE,
INC., a Georgia corporation (the “Company”), and the employee designated below
(the “Participant”).
W I T N E S S E T H:
          WHEREAS, the Servidyne Inc. 2000 Stock Award Plan (the “Plan”) was
adopted by the Company, effective February 3, 2000; and
          WHEREAS, the Committee responsible for administration of the Plan has
granted the Participant, SARs as of the Grant Date specified below;
          NOW, THEREFORE, the parties agree as follows:

         
Employee/Participant:
       
 
 
 
   
 
       
Number of SARs:
      SARs
 
 
 
   
 
       
SAR Exercise Price:
       
 
       
Grant Date:
       
 
 
 
   

             
Vesting Schedule:
  % of SARs   Date
 
  30%       3rd anniversary of Grant Date
 
  30%       4th anniversary of Grant Date
 
  40%       5th anniversary of Grant Date
 
                Provided that all SARs shall vest and be exercisable on the 10th
consecutive day that the Company’s common stock trades on NASDAQ at or above
$20.00 per share.

1. Grant of SARs.
     1.1 Subject to the provisions of the Plan, the Company hereby grants to the
Participant the number of Stock Appreciation Rights (“SARs”) shown above with
the exercise price shown above (the “SAR Exercise Price”). Each SAR represents
the right to receive an amount, payable in Shares as provided in Section 4
below, equal in value to the excess, if any, on the date of exercise of the Fair
Market Value of a Share over the SAR Exercise Price of the SAR. The SARs granted
hereby are free-standing SARs and are not granted in conjunction with an Option.
This grant of SARs is hereinafter called the “Award.”

1



--------------------------------------------------------------------------------



 



     1.2 Construction. This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.
     1.3 Condition. The Award is conditioned on the Participant’s execution of
this Agreement. If this Agreement is not executed by the Participant, it may be
canceled by the Committee.
2. Duration.
     The Award shall be exercisable to the extent and in the manner provided
herein for a period of ten (10) years from the Grant Date (the “Exercise Term”);
provided, however, that the Award may be earlier terminated as provided in
Section 1.3 and Section 5.
3. Vesting.
     The Award shall vest, and may be exercised, with respect to the SARs, on or
after the dates set forth in the Vesting Schedule above, subject to earlier
vesting of the Award as provided herein and subject to earlier termination of
the Award as provided in this Agreement and in the Plan. The right to exercise
the SARs as they become vested shall be cumulative and shall continue during the
Exercise Term unless sooner terminated as provided herein or in the Plan.
4. Manner of Exercise.
     4.1 Exercise. To exercise the Award, the Participant must deliver a
completed copy of the SAR Exercise Form, attached hereto as Exhibit A, to the
address indicated on such Form or such other address designated by the Company
from time to time. The Award may be exercised in whole or in part with respect
to the vested SARs; provided, however, the Committee may establish a minimum
number of SARs (e.g., 100) for which an Award may be exercised at a particular
time. Upon the exercise of a SAR, the Participant shall be entitled to receive
an amount, equal to the product of (i) the excess of the Fair Market Value of
one Share on the date of exercise over the SAR Exercise Price of the applicable
SAR, multiplied by (ii) the number of Shares in respect to which the SAR has
been exercised. Except as otherwise determined by the Committee, the payment
shall be made in Shares based upon the Fair Market Value of a Share on the date
of exercise. Fractional Shares shall be settled by payment in cash based upon
the Fair Market Value on such date.
     4.2 No Rights as Shareholder. The Participant shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to any Shares
subject to the Award until the SAR shall have been exercised pursuant to the
terms of this Agreement and the Company shall have issued the Shares to the
Participant (either by delivery to the Participant or his designee of
certificates evidencing the Shares or by having the Participant’s name entered
as a shareholder of record of the Company), whereupon the Participant shall have
full voting and other ownership rights with respect to such Shares.

2



--------------------------------------------------------------------------------



 



5. Termination of Employment.
     5.1 Termination for Cause. If the Participant’s employment is terminated by
the Company for Cause, all outstanding unvested SARs shall immediately expire
and be forfeited, and the Participant’s right to exercise the SARs (whether or
not vested) shall terminate immediately upon the date that the Committee
determines is the Participant’s date of termination of employment.
     5.2 Termination by Death. In the event the Participant dies while actively
employed by the Company, all outstanding unvested SARs granted to the
Participant shall immediately vest, and thereafter all vested SARs shall remain
exercisable at any time prior to the end of the Exercise Term, or for one
(1) year after the date of death, whichever period is shorter, by such person(s)
as shall have been named as the Participant’s beneficiary, or in the absence of
a designated beneficiary, by the executor or representative of the Participant’s
estate.
     5.3 Termination by Disability. If Participant’s employment with the Company
is terminated by reason of Disability, all outstanding unvested SARs granted to
the Participant shall immediately vest as of the date the Committee determines
the definition of Disability to have been satisfied by the Participant, and
thereafter all vested SARs shall remain exercisable at any time prior to the end
of the Exercise Term, or for one (1) year after the date that the Committee
determines the definition of Disability to have been satisfied, whichever period
is shorter.
     5.4 Termination for Other Reasons. If the Participant’s employment with the
Company is terminated by the Company without Cause or the Participant
voluntarily terminates his employment for any reason, all outstanding unvested
SARs shall immediately expire on the date of termination of employment. Any SARs
vested as of the date of termination shall remain exercisable at any time prior
to the end of the Exercise Term or for ninety (90) days after the date of
termination of employment, whichever period is shorter.
     5.5 Employment with a Subsidiary; Service other than Employment. For
purposes of this Section and Section 9, employment with the Company includes
employment with any Subsidiary of the Company. If the Participant is a Director,
all references to employment shall mean the Director’s service as a Director,
and termination of employment shall mean termination of the Participant’s
service as a Director. If the Participant is not an employee or a prospective
employee on the Grant Date, but rather provides consulting services or other
services as a non-employee of the Company, all references to employment shall
mean the Participant’s engagement as a service provider to the Company and the
Participant shall be deemed to terminate employment when the Participant ceases
to provide or be engaged to provide services to the Company. The Committee shall
determine when the Participant ceases to provide or be engaged to provide
services to the Company.
6. Nontransferability.
     The Award shall not be transferable other than by will or by the laws of
descent and distribution, and during the lifetime of the Participant, the Award
shall be exercisable only by the Participant.

3



--------------------------------------------------------------------------------



 



7. Securities Laws Restrictions.
     The Award may not be exercised at any time unless, in the opinion of
counsel for the Company, the issuance and sale of the Shares issued upon such
exercise is exempt from registration under the Securities Act of 1933, as
amended, or any other applicable federal or state securities law, rule or
regulation, or the Shares have been duly registered under such laws. The Company
intends to register the Shares issuable upon the exercise of the Award; however,
until the Shares have been registered under all applicable laws, the Participant
shall represent, warrant and agree, as a condition to the exercise of the Award,
if such exercise is permitted by the Committee, that the Shares are being
acquired for investment only and without a view to any sale or distribution of
such Shares and that such Shares shall not be transferred or disposed of in any
manner without registration under such laws, unless it is the opinion of counsel
for the Company that such a disposition is exempt from such registration. The
Participant acknowledges that an appropriate legend giving notice of the
foregoing restrictions shall appear conspicuously on all certificates evidencing
the Shares issued upon the exercise of the Award.
8. Effect of Change in Control or Significant Corporate Event.
     In the event of a proposed sale of all or substantially all of the assets
or stock of the Company, the merger of the Company with or into another
corporation such that shareholders of the Company immediately prior to the
merger exchange their Shares of stock in the Company for cash and/or shares of
another entity or any other Change in Control or corporate transaction to which
the Committee deems this provision applicable (any such event is referred to as
a “Transaction”), the Committee may, in its discretion, without consent of the
Participant:
          (a) cause the SARs to be assumed, or arrange for the substitution, in
exchange for the SARs, of SARs to purchase equity securities other than Shares
(including, if appropriate, equity securities of an entity other than the
Company), on such terms and conditions as the Committee determines are
appropriate;
          (b) accelerate the vesting of or right to exercise the SARs
immediately prior to or in connection with the closing or completion of any such
Transaction, and cause the expiration of the SARs to the extent not timely
exercised by the date of the closing or completion of any such Transaction or
other date designated by the Committee; and/or
          (c) cancel or arrange for the cancellation of all or any portion of
the SARs in exchange for a cash payment equal to the difference between the Fair
Market Value of the SARs being canceled (including SARs that would not otherwise
be vested) and the SAR Exercise Price for such SARs, computed as of the date of
the Change in Control and to be paid no later than 3 business days after the
Change in Control.
9. No Right to Continued Employment.
     Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Participant any right with respect to continuance of employment
by the Company or any Subsidiary, nor shall this Agreement or the Plan interfere
in any way with the right of the Company or a Subsidiary to terminate the
Participant’s employment at any time.

4



--------------------------------------------------------------------------------



 



10. Adjustments.
     In the event of a Change in Capitalization, the Committee may make
appropriate adjustments to the number and class of Shares or other stock or
securities subject to the Award and the SAR Exercise Price for such Shares or
other stock or securities. The Committee’s adjustment shall be made in
accordance with the provisions of Section 4.3 of the Plan and shall be effective
and final, binding and conclusive for all purposes of the Plan and this
Agreement.
11. Withholding of Taxes.
     The Company shall have the right to deduct from any distribution of cash to
the Participant an amount equal to the federal, state and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding Taxes”)
with respect to the Award. If the Participant is entitled to receive Shares upon
exercise of the SAR, the Participant may pay the Withholding Taxes to the
Company in cash prior to the issuance of such Shares or the Participant may make
a written election to have withheld a portion of the Shares issuable to him or
her upon exercise of the SARs, having an aggregate Fair Market Value equal to
the Withholding Taxes, provided that, if the Participant may be subject to
liability under Section 16(b) of the Exchange Act, the election must comply with
the requirements applicable to Share transactions by such Participant. In
addition, the Company shall be authorized to withhold the Withholding Taxes from
other compensation payable by the Company to the Participant.
12. Modification of Agreement.
     Except as provided in Section 8 and Section 10, this Agreement may be
modified, amended, suspended or terminated, and any terms or conditions may be
waived, only by a written instrument executed by the parties hereto.
13. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
14. Section 409A.
     This Agreement shall be interpreted and applied so that the SARs are exempt
from, and will not be subject to, Code Section 409A. In addition, this Agreement
shall be interpreted and applied as if it contained any additional provisions
that it is required to contain in order for the SARs to be exempt from Code
Section 409A.
15. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Georgia without giving
effect to the conflicts of laws principles thereof.

5



--------------------------------------------------------------------------------



 



16. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon each
successor corporation to the Company. This Agreement shall inure to the benefit
of the Participant’s legal representatives. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.
17. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding and conclusive on the Participant and the Company for
all purposes.
     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the date first above written.

              SERVIDYNE, INC.
      By:           Name:           Title:        

     By signing below, Participant hereby accepts the Award subject to all its
terms and provisions and agrees to be bound by the terms and provisions of the
Plan. Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee responsible for administration of
the Plan, upon any questions arising under the Plan. Participant authorizes the
Company to withhold, in accordance with applicable law, from any compensation
payable to him or her, any taxes required to be withheld by federal, state or
local law as a result of the grant, existence or exercise of the Award.

         
 
      PARTICIPANT
 
       
 
  Signature:    
 
       
 
  Name:    
 
       

[EXHIBIT FOLLOWS]

6



--------------------------------------------------------------------------------



 



EXHIBIT A
SAR EXERCISE FORM
     I, «Name» , do hereby exercise the Award with a Grant Date of _________
___, 200___ granted to me pursuant to the Stock Appreciation Rights Agreement.
The number of SARs being exercised and the SAR Exercise Price are set forth
below:

         
Number of SARs:
  SARs    
 
       
SAR Exercise Price
  $ ______ per SAR    

             
 
           
Signature
  Date:        
 
     
 
   

Send or deliver this Form with an original signature to:
Servidyne, Inc.
1945 The Exchange, Suite 300
Atlanta, Georgia 30339
Attn: [Chief Financial Officer]

 